The sentencing judge had no reason to suggest that appellant would be considered for shock probation after three and one-half years of the sentence had been served unless the judge believed he would grant such a motion or made the statement to induce the plea.
Such a play on words, "consider" "promise," and appellant's discussions with the prosecutor and defense counsel subjectively sent hope and promise to appellant, to the extent that he did not appeal and he waited three and one-half years to seek relief.
I believe the circumstances should allow for a hearing on appellant's postconviction release petition. *Page 162